Exhibit 10.119
AMENDMENT NO. 1
TO THE
HAMILTON BEACH BRANDS, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
(EFFECTIVE JANUARY 1, 2008)
     Hamilton Beach Brands, Inc. (the “Company”), hereby adopts this Amendment
No. 1 to the Hamilton Beach Brands, Inc. Long-Term Incentive Compensation Plan
(Effective January 1, 2008) (the “Plan”), effective January 1, 2010. Words and
phrases used herein with initial capital letters that are defined in the Plan
are used herein as so defined.
Section 1
     Section 4(j) of the Plan is hereby deleted in its entirety without
renumbering the remaining Subsections of Section 4 of the Plan.
Section 2
     Section 4(s) of the Plan is hereby amended in its entirety to read as
follows:
     “(s) “ROTCE” shall mean the consolidated return on total capital employed
of NACCO Industries, Inc. (“NACCO”), as determined by NACCO for a particular
Plan Year.”
Section 3
     Section 10(b) of the Plan is hereby amended in its entirety to read as
follows:
     “(b) Interest. The Participant’s Sub-Accounts shall be credited with
interest as follows; provided, however, that (1) no interest shall be credited
to a Sub-Account after the Maturity Date of the Sub-Account, (2) no interest
shall be credited to a Sub-Account following a Participant’s Termination of
Employment prior to a Maturity Date (except as described in Section 10(c)(ii)
with respect to delayed payments made to Key Employees on account of a
Termination of Employment), (3) no interest shall be credited to a Sub-Account
after the last day of the month preceding the payment date of such Sub-Account
and (4) no interest in excess of 14% shall be credited to any Sub-Account.

  (i)   Interest Rate. At the end of each month during a calendar year, the
Sub-Accounts of Participants shall be credited with an amount determined by
multiplying such Participant’s average Sub-Account balances during such month by
5%. In addition, as of the end of each calendar year in which the ROTCE for such
year exceeds 5%, the Sub-Accounts shall be retroactively credited with an
additional amount determined by multiplying the Participant’s average
Sub-Account balances during each month of such calendar year by the excess of
the ROTCE rate over 5%, compounded monthly.     (ii)   Special Rules. In the
event that, prior to an applicable Maturity Date, a Participant (1) incurs a
Termination of Employment or (2) becomes eligible for a payment from a
Sub-Account hereunder, the foregoing interest calculations shall be made as of
the last day of the month immediately preceding such date. When making such
calculations, the ROTCE rate shall be equal to the year-to-date ROTCE as of the
last day of the prior month (as calculated by NACCO).     (iii)   Changes. The
Committee may change (or suspend) the interest rate credited on Accounts
hereunder at any time. Notwithstanding the foregoing, no such change may be made
in a manner that would cause an amount to be paid to a Participant who is a
Covered Employee to be includable as “applicable employee remuneration” of such
Participant, as such term is defined in Code Section 162(m).

Section 4
     The first sentence of Section 10(c)(ii) of the Plan is hereby amended by
replacing the parenthetical phrase “(at the Fixed Income Fund rate)” with the
phrase “(at the rate of 5%”) therein.
     EXECUTED this 10th day of November, 2009.

            HAMILTON BEACH BRANDS, INC.
      By:   /s/ Charles A. Bittenbender         Title: Assistant Secretary     
       

1